Citation Nr: 9921663	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  98-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service connected residuals of a left shoulder injury, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel
INTRODUCTION

The veteran had active military service from August 1986 to 
July 1991.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted the 
veteran's claim seeking entitlement to an increased 
evaluation for his service-connected residuals of a left 
shoulder injury, increasing the 10 percent disability 
evaluation to 20 percent.  In June 1997, the veteran 
submitted a notice of disagreement with that rating decision, 
indicating he was seeking a greater evaluation.  In July 
1997, he was provided with a statement of the case.  In 
September 1997, the veteran and a women identified as his 
then fiancée, accompanied by the veteran's representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  A complete transcript of the 
testimony is of record.  A supplemental statement of the case 
was provided in December 1997.  The veteran's substantive 
appeal was received in March 1998.

In September 1998, the veteran, accompanied by his 
representative, appeared and presented testimony at a video 
conference hearing before a Member of the Board.  A complete 
transcript of that testimony is also of record.


REMAND

As noted in the introduction hereinabove, the veteran was 
last provided with a supplemental statement of the case in 
December 1997.  That supplemental statement of the case was 
issued shortly after the veteran provided a statement 
indicating that none of his subsequent VA treatment records 
were pertinent to his shoulder claim.  Subsequently, 
additional VA outpatient treatment records were received in 
December 1997.  Amongst these records, was a March 1997 
annual physical evaluation of the veteran, which was negative 
for any complaints pertinent to the left shoulder.  The 
evaluation also indicated that the veteran was independent in 
all aspects of his bed mobility and he was able to do 
transfers with no problems from his wheelchair to his bed and 
back.  He was felt to be independent at the wheel chair level 
and there was no further therapy they could offer.  There 
were no acute medical problems.  There were no findings of 
problems regarding the left shoulder.  Although the veteran 
had instructed the RO that there were no further pertinent 
treatment records to consider, this March 1997 physical 
evaluation was clearly pertinent to his claim seeking an 
increased evaluation and it was not considered by the RO.

The governing regulation, 38 C.F.R. § 19.31 (1998), provides 
that a supplemental statement of the case will be furnished 
to the appellant and the representative, if any, when 
additional pertinent evidence is received after a statement 
of the case has been issued or the most recent supplemental 
statement of the case has been issued.  As the additional 
medical records received were not considered by the RO in a 
new rating decision and a supplemental statement of the case 
was not issued by the RO, a remand is required in order to 
ensure due process to the veteran.  See also 38 C.F.R. 
§ 19.37(a) (1998); Thurber v. Brown, 5 Vet. App. 119, 126 
(1993).

In addition to the above, the Board notes that the veteran 
suffered a thoracic injury as a result of a post-service 
August 1993 motor vehicle accident, resulting in complete 
paralysis below the T-3/T-4 level.  The medical record 
further indicates that the veteran suffered a fracture of the 
left clavicle during this motor vehicle accident.  A 
September 1993 physical evaluation noted that the veteran had 
full range of motion of the upper extremities.  It was noted 
that he complained of discomfort of the left shoulder due to 
the clavicle fracture, but all neurological functions were 
completely normal for both upper extremities, to include 
range of motion, muscle power, and sensory function.

Based on the above medical record, the veteran was granted 
entitlement to non-service connected pension with special 
monthly pension for aid and attendance by an October 1993 
rating decision.

In November 1994, the veteran submitted his original claim 
seeking service connection for a number of disorders to 
include a rotator cuff injury with dislocation of the left 
shoulder in service.  On VA examination in January 1995, 
there was a history of recurrent anterior dislocation of the 
left shoulder, but X-ray study was normal, other than an old 
healed fracture of the left clavicle.  There was a diagnosis 
of a history of recurrent anterior dislocation of the left 
shoulder.

Review of service medical records revealed that the veteran 
was treated for left shoulder pain after wrestling in June 
1988.  There was a diagnosis of left deltoid 
contusion/strain.  He was again treated for left shoulder 
pain in January 1990, with an assessment of muscle strain of 
questionable etiology.  On separation examination in July 
1991, he gave a history of chronic left shoulder subluxation, 
although examination findings regarding the upper extremities 
were normal.

Service connection was granted for residuals of a left 
shoulder injury by a June 1995 rating decision, with a 10 
percent disability evaluation.

The veteran's claim seeking an increased evaluation was 
received in March 1997.  On VA examination in April 1997, X-
ray study of the left shoulder was normal, except for a mild 
deformity of the left clavicle.  On examination, the veteran 
gave a history of frequent and recurrent dislocations of the 
shoulder.  Examination findings indicated tenderness on 
palpation, some limitation of motion, and musculature 
approximately 50 percent weaker than right.  The assessment 
was of a probable rotator cuff tear to the left shoulder with 
chronic subluxation and recurrent dislocation.

The above medical evidence was the basis of the 20 percent 
disability evaluation assigned by the May 1997 rating 
decision.

Subsequently received were additional VA outpatient treatment 
records, including a June 1995 record when the veteran 
reported subluxation of the left  shoulder two times per 
week, and he stated he could easily pop the shoulder back 
into place.  The remainder of his VA outpatient treatment 
records were negative for any complaints, findings, or 
treatment pertinent to the left shoulder.

The veteran and his representative contend that due to the 
veteran's paralysis, he is completely reliant upon his arms 
for his mobility.  The veteran contends that his shoulder 
pops out at least twice a week and during these episodes he 
is essentially completely helpless and immobile.  He has 
requested an increased evaluation and has also requested 
consideration of an extra-schedular rating under 38 C.F.R. 
§ 3.321 for his disorder due to the impact it has upon him in 
conjunction with his paralysis.

Having discussed the medical evidence of record, the Board 
notes that the veteran is service connected for the residuals 
of his shoulder muscle injury which occurred in service.  
However, the Board also notes that the veteran sustained a 
non-service connected injury to his left clavicle during his 
1993 motor vehicle accident.  The Board notes that it is not 
competent to ascertain to what degree the veteran's current 
complaints are a residual of his service connected injury, as 
opposed to his non-service connected injury to the shoulder, 
without a solid foundation in the record grounded in medical 
evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board notes, however, that none of the veteran's VA 
examinations have discussed the role of the veteran's non-
service connected injuries, as opposed to his service 
connected injury, in causing his currently complained of 
residuals.  Without such discussion, the Board finds that the 
prior examinations were inadequate for rating purposes and 
therefore, this matter must be remanded for new neurologic 
and orthopedic examinations to assess the veteran's disorder.  
38 C.F.R. §§ 4.2, 19.9 (1998).

The Board further notes that although the veteran has offered 
his testimony and contentions of recurrent subluxation of his 
left shoulder, with resulting residuals, his contentions are 
not supported by much of the medical evidence of record.  
Specifically, on separation examination from the service in 
July 1991, examination findings were entirely normal for the 
upper extremities, other than the veteran's reported history 
of recurrent subluxation.  On private physical evaluation in 
September 1993, all pertinent findings regarding the left 
shoulder were normal.  On VA physical evaluation in March 
1997, all findings were negative for any left shoulder 
problems.  Furthermore, a careful review of the veteran's 
fairly extensive VA outpatient treatment records is entirely 
negative for any complaints or treatments pertaining to the 
left shoulder, but for one complaint in June 1995.  The only 
additional medical evidence documenting the veteran's 
complaints has been his January 1995 and April 1997 VA 
examinations.  Given the seeming lack of consistency between 
the veteran's testimony and contentions, his VA examinations, 
and the remainder of his medical treatment records, it is 
further necessary that this case be remanded for another 
examination that carefully reviews the entire medical record 
in conjunction with the veteran's complaints.

In addition to all the above, the Board notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. §§ 4.40, 4.45 
(1996).  The Court in DeLuca also stressed that, in 
evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.  Because the VA examiner who last examined the 
veteran did not undertake this analysis, this case must also 
be remanded for a new examination that complies with the 
guidance provided by the Court in DeLuca.

Finally, the Board notes that the veteran and his 
representative have contended that an extraschedular 
evaluation is warranted in this case due to the veteran's 
paralysis, in accordance with 38 C.F.R. § 3.321.  However, it 
does not appear from a review of the record that the RO has 
previously given consideration to an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
may not consider an extraschedular rating in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996), mot. 
for reconsideration by panel and review by the Court en banc 
denied, 9 Vet. App. 253 (1996) (per curiam).  Since this case 
must be remanded for other reasons, as discussed in detail 
above, the Board will not address the applicability of 
38 C.F.R. § 3.321 here.  However, as this issue is being 
remanded to the RO, the Board calls this matter to the 
attention of the RO to afford the RO the opportunity to 
consider the application of 38 C.F.R. § 3.321(b)(1) and to 
make a record of that consideration.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
relevant medical treatment (VA or 
private) he has received for his service 
connected residuals of a left shoulder 
injury.  The RO should request that the 
veteran furnish signed authorizations for 
release to VA of private medical records 
in connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records, not already of record, which may 
exist and incorporate them into the 
claims folder.  The veteran should also 
be asked to submit any medical evidence 
in his possession which tends to support 
his claims.  Any documents received by 
the RO should be associated with the 
claims folder.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's recent VA treatment records, 
not already of record, and associate them 
with the claims folder.

3.  When the above actions have been 
completed, the veteran should then be 
scheduled for special VA orthopedic and 
neurologic examinations, to evaluate the 
nature and extent of his service 
connected residuals of a left shoulder 
injury.  Before evaluating the veteran 
the examiners should review the claims 
folder, including a copy of this Remand 
and any evidence added to the record.  
All indicated tests, to include current 
X-ray study, computerized tomography 
study, magnetic resonance imaging, etc., 
should be accomplished if deemed 
medically appropriate.  The examiners' 
reports should fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  In particular, 
the examiners should describe in detail 
the extent of any functional loss due to 
the veteran's service connected residuals 
of a left shoulder injury.  In 
particular, the examiners should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and they 
should comment on the level of any such 
findings due to his service connected 
residuals of a left shoulder injury, as 
opposed to any non-service connected 
injury.  In order to make such 
determination, the veteran should be 
questioned in detail as to the impact his 
shoulder disability has on his ability to 
perform the activities of daily living 
and occupational endeavors.  Furthermore, 
the examiners should state the etiology 
of any residual findings, and whether 
such residual findings claimed by the 
veteran are supported by adequate 
pathology, or evidenced by visible 
behavior on motion or palpation.  See 
DeLuca, supra.  Specific findings should 
be made regarding range of motion and the 
level of pain on motion.  The examiners 
should also comment on any neurological 
findings.  The examiners should offer an 
opinion, if possible, as to whether any 
such findings are, as likely as not, 
etiologically related to the veteran's 
service connected residuals of a left 
shoulder injury, as opposed to any non-
service connected shoulder injury or the 
non-service connected fracture of the 
left clavicle.  The examiners' attention 
is also called to the portions of the 
medical record discussed above, 
reflecting no complaints, and no findings 
pertaining to the left shoulder.  It is 
requested that these finding be 
reconciled in regard to whether the 
veteran currently has residual pathology 
that is related to his service connected 
residuals of a left shoulder injury.  All 
findings, opinions, and bases therefore 
should be set forth in detail and should 
be supported by reference to pertinent 
evidence.

4.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examinations.  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action with regard to his claim, 
pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.

5.  Following completion of all of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or each requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

6.  Thereafter, the RO should undertake 
any further warranted development and 
should review the complete record of 
evidence and argument received since the 
last supplemental statement of the case, 
with attention to all applicable laws and 
regulations, to include 38 C.F.R. §§ 4.40 
and 4.45.  The RO should also consider 
the application of 38 C.F.R. § 
3.321(b)(1) to the veteran's claim.  If 
any determination remains unfavorable to 
the veteran, the RO should furnish him, 
and his representative, with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105; 
38 C.F.R. § 19.29, 19.31.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.  The purpose of the REMAND is to further develop 
the record and ensure due process of law.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


